Exhibit 10.18
FORM OF AUTONATION, INC.
STOCK OPTION AGREEMENT
     THIS STOCK OPTION AGREEMENT (this “Agreement”) is entered into as of
                    , by and between AUTONATION, INC., a Delaware corporation
(together with its subsidiaries and affiliates, the “Company”), and the
designated Company associate (“Optionee”) who accepts the grant of employee
stock options made hereby, and agrees to be bound by this Agreement, through
Merrill Lynch’s Benefits OnLine System (the “BOL System”). This Agreement shall
be of no force and effect unless Optionee has accepted this Agreement on the BOL
System by                     .
RECITALS
     A. The Company has established the AutoNation, Inc. 2008 Employee Equity
and Incentive Plan (the “Plan”), a copy of which is attached as Exhibit A
hereto, in order to provide incentive to valued employees of the Company; and
     B. The Executive Compensation Subcommittee of the Board of Directors (the
“Board”) of the Company (the “Committee”) has approved the grant to Optionee of
a non-qualified employee stock option to purchase from the Company shares of the
Company’s common stock, par value $0.01 per share (“Common Stock”), on the terms
and conditions set forth in this Agreement.
TERMS OF AGREEMENT
     NOW THEREFORE, for good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged, and intending to be legally bound
hereby, the parties hereby agree as follows:
     1. Definitions. Schedule 1 sets forth a Glossary of terms that are used
herein. All capitalized terms used but not defined in this Agreement shall have
the meanings given to them in the Glossary or the Plan.
     2. Grant of Option. Subject to the terms and conditions set forth herein
and in the Plan, Optionee shall be granted under the Plan the right and option
(the “Option”) to purchase from the Company all or any part of the number of
shares of Common Stock set forth for Optionee on the BOL System under the Grant
Information tab (for the date hereof). One-quarter (1/4) of the Option is hereby
granted as of March            at the exercise price of $[•] per share. Except
as otherwise provided herein or in the Plan, an additional one-quarter (1/4) of
the Option shall be granted to the Optionee on the first trading day of the New
York Stock Exchange (“NYSE”), or the principal exchange upon which the Common
Stock is listed, of each of June, September and December           , with an
exercise price equal to the fair market value of a share of Common Stock on such
grant date (which shall mean the closing price of a share of the Common Stock on
such grant date as reported on the principal nationally recognized stock
exchange on which the Common Stock is traded on such date), subject to
continuous

 



--------------------------------------------------------------------------------



 



employment by Optionee with the Company from the date hereof until such date.
The Option shall not be treated as an incentive stock option under Section 422
of the Internal Revenue Code of 1986, as amended.
     3. Term. The term of the Option shall commence with respect to the number
of shares of Common Stock subject to the portion of the Option granted on the
respective dates on which each portion of the Option is granted in accordance
with Section 2 of this Agreement and shall, in each case, expire ten (10) years
from the date of this Agreement, subject to the terms and conditions set forth
herein and in the Plan, as may be amended from time to time.
     4. Vesting. Except as otherwise provided herein or in the Plan, each
separately granted portion of the Option shall vest in four equal annual
installments, 25% on                     , 25% on           , 25% on           ,
and 25% on           , subject to continuous employment by Optionee with the
Company from the date hereof until such date. The Optionee agrees that,
notwithstanding the terms of the Plan and so long as the terms and conditions
set forth in the Consents are applicable (or such terms and conditions have been
waived, modified or eliminated with the approval of the Board), neither (A) the
acquisition by ESL of either (x) direct or indirect beneficial ownership of 50%
or more of the Common Stock or (y) direct or indirect beneficial ownership of
more than 50% of the total combined voting power with respect to the election of
directors of the issued and outstanding stock of the Company nor (B) ESL having
the power (whether as a result of stock ownership, revocable or irrevocable
proxies, contract or otherwise) or ability to elect or cause the election of
directors consisting at the time of such election of a majority of the Board,
shall constitute a Change in Control with respect to the Option granted pursuant
to this Agreement or constitute a “change in control” with respect to any other
option to purchase stock of the Company held by Optionee as of the date hereof
or granted to Optionee in the future under the Plan or any other Company stock
option plan; provided, however, that the following events shall constitute a
Change in Control for purposes of this Agreement and constitute a “change in
control” with respect to any other option to purchase stock of the Company held
by Optionee as of the date hereof or granted to Optionee in the future under the
Plan or any other Company stock option plan: (i) a transaction in which the
Company is acquired by or merges, consolidates or combines with, or is merged,
consolidated or combined with, ESL or any entity controlled by ESL; or (ii) a
“Rule 13e-3 transaction” with ESL, as such term is defined in Rule 13e-3 of the
Securities Exchange Act of 1934. Any portion of the Option may be exercised only
to purchase whole shares of Common Stock, and in no case may a fraction of a
share be purchased. If any fractional share of Common Stock would be deliverable
upon exercise, such fraction shall be rounded down to the nearest whole number.
     5. Termination of Option if Employment is Terminated Due to a Change in
Ownership of Subsidiary or Affiliate or Spin-Off. For the purpose of
clarification, if Optionee ceases to be an employee of the Company or any
Subsidiary or Affiliate of the Company following a Change in Ownership or
Spin-Off of the Subsidiary, Affiliate or business unit by which Optionee is
employed (whether because of the termination of employment of Optionee or
because the corporation or other entity by which Optionee was employed ceases to
be a Subsidiary or Affiliate of the Company or otherwise), then the Option
(including any portion thereof that has not yet been granted) shall immediately
terminate.

2



--------------------------------------------------------------------------------



 



     6. Optionee Bound by Terms of Plan. Optionee hereby acknowledges receipt of
a copy of the Plan and agrees to be bound by all of the terms, conditions and
provisions thereof (including, without limitation, the termination of the Option
in the event of a termination of the Optionee’s employment with the Company for
Cause). For the purpose of clarification, the Optionee hereby acknowledges that
in the event of a termination of the Optionee’s employment with the Company for
Cause at a time when the Optionee is eligible for Retirement (as such term is
defined in the Plan), both the Option (including any portion thereof that has
not yet been granted) and any other stock options to acquires shares of Company
stock previously granted to the Optionee shall be forfeited and terminate
immediately.
     7. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida, without regard to its
principles of conflict of laws. The parties agree that any action, suit or
proceeding arising out of or relative to this Agreement or the relationship of
Optionee and the Company shall be instituted only in the State or federal courts
located in Broward County in the State of Florida, and each party waives any
objection that such party may now or hereafter have to such venue or
jurisdiction in any action, suit or proceeding brought in any State or federal
court located in Broward County, Florida. Optionee affirms that he or she has
sufficient contact with Florida such that Optionee would reasonably anticipate
being hailed into said courts in Florida regarding this Agreement or any other
contract or issues arising between the parties hereto. Any and all service of
process and any other notice in any such action, suit or proceeding shall be
effective against Optionee if given by mail (registered or certified where
possible, return receipt requested), postage prepaid, mailed to Optionee at the
address set forth in the Company’s records, or shall be effective against the
Company if given in accordance with Paragraph 10 hereof.
     8. No Right to Continued Employment. Nothing contained in this Agreement
shall confer on Optionee the right to continue in the employment of the Company
or otherwise shall impede the Company’s ability to terminate Optionee’s
employment.
     9. Severability. The invalidity or enforceability of any one or more
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.
     10. Notices. All notices, requests, demands, claims and other
communications by Optionee with respect to the Option shall be in writing and
shall be deemed given if delivered by certified or registered mail (first class
postage prepaid), guaranteed overnight delivery or facsimile transmission if
such transmission is confirmed by delivery by certified or registered mail
(first class postage prepaid) or guaranteed overnight delivery, to the following
address (or to such other addresses or telecopy numbers which the Company shall
designate in writing to Optionee from time to time):

     
 
  AutoNation, Inc.
 
  110 S.E. 6th Street
 
  Fort Lauderdale, Florida 33301
 
  Attention: Compensation and Equity Analyst
 
  Telecopy: (954) 769-3852

3



--------------------------------------------------------------------------------



 



     
     with a copy to:
  AutoNation, Inc.
 
  110 S.E. 6th Street
 
  Fort Lauderdale, Florida 33301
 
  Attention: General Counsel
 
  Telecopy: (954) 769-6340
 
  (no copy required for notice of Option exercise)

     11. Binding Effect. This Agreement shall not constitute a binding
obligation of the Company or the Optionee until it is accepted by the Optionee
on the BOL System. Subject to the limitations stated above and in the Plan, this
Agreement shall be binding upon and inure to the benefit of the successors and
assigns of the Company and to Optionee’s heirs, legatees, distributees and
personal representatives. No handmarked or interlineated modifications shall
constitute a part of this Agreement.
     12. Method of Option Exercise. To the extent permitted by the Company, the
Option may be exercised by electronic submission of an exercise order on the BOL
System in accordance with the instructions set forth thereon or otherwise in
accordance with Section 9(d) of the Plan.
     13. Conflict with Terms of Plan. In the event that any provision of this
Agreement conflicts with any provision of the Plan and cannot reasonably be
interpreted to be a clarification of such provision of the Plan or an exercise
of the authority granted to the Plan’s administrator pursuant to the Plan, the
provision of the Plan shall govern and be controlling. For the purpose of
clarification, Paragraphs 4 and 5 hereof and the last sentence of Paragraph 6
hereof shall govern notwithstanding any provisions of the Plan.
     14. Integration. Except for the provisions relating to stock options
contained in that certain Restrictive Covenants and Confidentiality Agreement of
even date herewith by and between the Company and Optionee, this Agreement
supersedes all prior agreements and understandings between the Company and
Optionee relating to the grant of the Option, whether oral or otherwise.

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement
effective as of the date first above written.



         
By:
  AUTONATION, INC.    
 
       
 
       
 
       
 
  Name:     
 
  Title:    

 
OPTIONEE:
By accepting the Option on the BOL System, Optionee agrees to be bound by the
terms of this Stock Option Agreement and agrees that the Option is subject to
the terms and conditions set forth herein.



 



--------------------------------------------------------------------------------



 



STOCK OPTION AGREEMENT
SCHEDULE 1
GLOSSARY
The terms below shall have the following meanings when used throughout the
Agreement. Capitalized terms that are used but not defined in the Agreement or
this Glossary shall have the meanings given to them in the Plan.
     “Affiliate” shall mean a Subsidiary or any other entity of which on the
relevant date at least a majority of the Voting Securities are at the time owned
directly or indirectly by the Company or any Subsidiary.
     “Cause” shall have the meaning given to it in the Plan.
     “Change in Ownership” A Change in Ownership shall be deemed to have
occurred with respect to an Optionee if (i) as a result of a merger,
consolidation, reorganization, business combination, sale, exchange or other
disposition of Voting Securities or other transaction, the corporation or other
entity by which Optionee is employed ceases to be a Subsidiary or Affiliate of
the Company and, immediately after such transaction, the persons who were
stockholders of the Company immediately before such transaction do not own at
least a majority of the Voting Securities of such corporation or other entity,
or (ii) there is a sale or other disposition of all or substantially all of the
assets of the trade, business, corporation or other entity by which Optionee is
employed and, immediately after such transaction, the Company or the persons who
were stockholders of the Company immediately before such transaction do not own
at least a majority of the Voting Securities of a corporation or other entity
that acquires such assets or engages in such trade or business. Notwithstanding
the foregoing, a Change in Ownership shall not include a Change in Control (as
defined in the Plan) of the Company.
     “Consents” shall mean the Honda Consent and the Toyota Consent,
collectively.
     “ESL” shall mean ESL Investments, Inc. and any person, entity or group that
directly, or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, ESL Investments, Inc. (for the
avoidance of doubt, other than the Company and its subsidiaries).
     “Honda Consent” shall mean that certain letter agreement, dated as of
January 28, 2009, among American Honda Motor Co., Inc., the Company and the ESL
Parties (as defined in the Honda Consent).
     “Spin-Off” A Spin-Off shall be deemed to have occurred with respect to an
Optionee if the corporation or other entity by which Optionee was employed, or
the entity that succeeds to the business unit or trade by which Optionee was
employed, is not a Subsidiary or Affiliate of the Company following a pro rata
distribution or dividend of

 



--------------------------------------------------------------------------------



 



its capital stock to the persons who were stockholders of the Company
immediately before such transaction and, immediately after such transaction,
such corporation or other entity has a class of Voting Securities that is traded
publicly on a national securities exchange.
     “Subsidiary” shall have the meaning given to it in Section 424(f) of the
Internal Revenue Code of 1986, as amended.
     “Toyota Consent” shall mean that certain letter agreement, dated as of
January 28, 2009, among Toyota Motor Sales, U.S.A., Inc., the Company and ESL.
     “Voting Securities” shall mean securities or other ownership interest
having ordinary voting power (absolutely or contingently) for the election of
directors or other persons performing similar functions.

 